DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1, 15, and 19 (pending overcoming of 112(b) rejections) is withdrawn in view of the newly discovered reference(s) to Edge et al. (US 20160047649).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, and 12–19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (US Pub. # 20160047649), hereinafter referred to as Edge.
Regarding claim 1, Edge teaches, “A method comprising: determining a first location of a device [0010, 0067]; determining, based upon the first location, that the device is outdoors [0010, 0067]; responsive to determining that the device is outdoors, performing a calibration process associated with a barometric sensor of the device [0010, 0067], wherein the calibration process comprises: performing barometric measurements using the barometric sensor to determine a plurality of barometric pressure measures [0010]; determining a plurality of locations of the device, wherein a location of the plurality of locations corresponds to a location at which a barometric measurement is performed using the barometric sensor to determine a barometric pressure measure of the plurality of barometric pressure measures [0010]; selecting, based upon the plurality of locations, one or more barometric pressure measures of the plurality of barometric pressure measures [0010, 0116]; and determining, based upon the selected one or more barometric pressure measures and one or more reference values [0116], a barometric offset associated with barometric measurement using the barometric sensor (ref. # 46; [0003, 0043, 0044, 0050, 0058]); and performing a first barometric measurement using the barometric sensor to determine a first barometric pressure measure, wherein an altitude of the device is determined based upon the first barometric pressure measure and the barometric offset [0003, 0047, 0050, 0056, 0058].”  
Regarding claim 2, Edge teaches, “wherein the determining that the device is outdoors comprises: determining that a distance between the first location of the device and a polygon is larger than a threshold distance, wherein the polygon comprises a representation of geographical boundaries of an area comprising indoor space ([0039]; building or structure teaches shapes such as polygons).”  
Regarding claim 3, Edge teaches, “determining a speed of the device, wherein the calibration process is performed responsive to determining that the speed is less than a threshold speed [0005, 0081, 0084].”  
Regarding claim 12, Edge teaches, “wherein: the threshold distance is based upon a location error of the device [0039, 0051, 0064, 0085].”  
Regarding claim 13, Edge teaches, “wherein: the one or more reference values are based upon at least one of one or more mean sea level pressure values associated with one or more locations of the plurality of locations or one or more sea level altitude values associated with the one or more locations [0003].”  
Regarding claim 14, Edge teaches, “wherein: the one or more reference values are based upon one or more surface pressure values associated with one or more locations of the plurality of locations [0003].”  
Regarding claim 15, Edge teaches, “A non-transitory computer-readable medium storing instructions that when executed perform operations [0008] comprising: performing a calibration process associated with a barometric sensor of a device [0003, 0025, 0043], wherein the calibration process comprises: performing one or more barometric measurements using the barometric sensor to determine one or more barometric pressure measures [0010]; determining one or more locations of the device, wherein a location of the one or more locations corresponds to a location at which a barometric measurement is performed using the barometric sensor to determine a barometric pressure measure of the one or more barometric pressure measures [0010]; and determining, based upon the one or more barometric pressure measures and one or more surface pressure values associated with the one or more locations, a barometric offset associated with barometric measurement using the barometric sensor (ref. # 46; [0003, 0043, 0044, 0050, 0058]); and performing a first barometric measurement using the barometric sensor to determine a first barometric pressure measure, wherein at least one of an adjusted barometric pressure measure or an altitude of the device is determined based upon the first barometric pressure measure and the barometric offset [0003, 0047, 0050, 0056, 0058].”  
Regarding claim 16, Edge teaches, “the operations comprising: determining a speed of the device, wherein the calibration process is performed responsive to determining that the speed is less than a threshold speed [0005, 0081, 0084].”  
Regarding claim 17, Edge teaches, “the operations comprising: determining a first location of the device; and determining, based upon the first location, that the device is outdoors, wherein the calibration process is performed responsive to determining that the device is outdoors [0010, 0067].”  
Regarding claim 18, Edge teaches, “wherein the determining that the device is outdoors comprises: determining that a distance between the first location of the device and a polygon is larger than a threshold distance, wherein the polygon comprises a representation of geographical boundaries of an area comprising indoor space ([0039]; building or structure teaches shapes such as polygons).”  
Regarding claim 19, Edge teaches, “A device comprising: a processor coupled to memory [0006–0009], the processor configured to execute instructions to perform operations comprising: determining a speed of the device [0005]; responsive to determining that the speed is less than a threshold speed, performing a calibration process associated with a barometric sensor of the device [0005, 0081, 0084], wherein the calibration process comprises: performing barometric measurements using the barometric sensor to determine a plurality of barometric pressure measures [0003, 0010, 0025, 0043]; determining a plurality of locations of the device, wherein a location of the plurality of locations corresponds to a location at which a barometric measurement is performed using the barometric sensor to determine a barometric pressure measure of the plurality of barometric pressure measures [0010]; selecting, based upon the plurality of locations, one or more barometric pressure measures of the plurality of barometric pressure measures [0010, 0116]; and determining, based upon the selected one or more barometric pressure measures and one or more reference values [0116], a barometric offset associated with barometric measurement using the barometric sensor (ref. # 46; [0003, 0043, 0044, 0050, 0058]) and performing a first barometric measurement using the barometric sensor to determine a first barometric pressure measure, wherein an altitude of the device is determined based upon the first barometric pressure measure and the barometric offset [0003, 0047, 0050, 0056, 0058].”  
Response to Arguments
Applicant’s arguments, see remarks, filed 9/22/22, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1–20 have been withdrawn. 
Allowable Subject Matter
Claims 4–11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, the prior art does not teach or suggest the claimed, “determining that a distance between a second location of the device and a polygon is less than a first threshold distance, wherein the polygon comprises a representation of geographical boundaries of an area comprising indoor space; and responsive to determining that the distance between the second location and the polygon is less than the first threshold distance, analyzing the plurality of locations to select one or more locations of the plurality of locations based upon a determination that one or more distances between the one or more locations and the polygon is larger than a second threshold distance and are smaller than a third threshold distance, wherein: the selecting the one or more barometric pressure measures is performed based upon a determination that the one or more barometric pressure measures are associated with the one or more locations.”  
Regarding claim 5, the prior art does not teach or suggest the claimed, “determining that a distance between a second location of the device and a polygon is less than a first threshold distance, wherein the polygon comprises a representation of geographical boundaries of an area comprising indoor space; and responsive to determining that the distance between the second location and the polygon is less than the first threshold distance, analyzing the plurality of locations to select one or more locations of the plurality of locations based upon a determination that, among locations of the plurality of locations having distances to the polygon that are larger than a second threshold distance, the one or more locations are closest to the polygon, wherein: the selecting the one or more barometric pressure measures is performed based upon a determination that the one or more barometric pressure measures are associated with the one or more locations.”  
Regarding claims 6–8, the prior art does not teach or suggest the claimed, “receiving first polygon information associated with a first region comprising a second location of the device, wherein: the first polygon information is indicative of one or more first polygons in the first region; and a polygon of the one or more first polygons comprises a representation of geographical boundaries of an area comprising indoor space; storing the first polygon information on the device; and responsive to the determining the first location of the device, determining whether second polygon information associated with a second region comprising the first location is stored on the device.”  
Regarding claims 9–11, the prior art does not teach or suggest the claimed, “performing, prior to the calibration process, a second calibration process to determine a second barometric offset associated with barometric measurement using the barometric sensor; and determining a validity of the second barometric offset based upon at least one of a first time at which the second calibration process is performed or a second location of the device when the second calibration process is performed, wherein the calibration process is performed responsive to a determination that the second barometric offset is invalid.”  
Regarding claim 20, the prior art does not teach or suggest the claimed, “determining that a distance between a second location of the device and a polygon is less than a first threshold distance, wherein the polygon comprises a representation of geographical boundaries of an area comprising indoor space; and responsive to determining that the distance between the second location and the polygon is less than the first threshold distance, analyzing the plurality of locations to select one or more locations of the plurality of locations based upon a determination that, among locations of the plurality of locations having distances to the polygon that are larger than a second threshold distance, the one or more locations are closest to the polygon, wherein: the selecting the one or more barometric pressure measures is performed based upon a determination that the one or more barometric pressure measures are associated with the one or more locations.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D WALSH/Primary Examiner, Art Unit 2852